Citation Nr: 0425273	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-05 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of 
chemical exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased rating for atopic dermatitis 
(previously identified as urticaria), currently rated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 1949 
to October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied service connection for residuals of chemical exposure; 
denied service connection for frostbite of the hands and 
feet; denied service connection for PTSD; and granted a 10 
percent rating for a skin disability, effective May 10, 2000.  

The veteran testified at a videoconference hearing before a 
Veterans Law Judge in August 2002.  However, that Veterans 
Law Judge subsequently left the Board.  The veteran was 
provided the option of having a new hearing.  However, he 
responded that he did not want another hearing.  

In August 2002, the Board requested additional development 
for the veteran's claims.  Subsequently, in July 2003, the 
claim was remanded to the RO for consideration of the 
additional evidence that had been associated with the file.  
In an April 2004 rating decision, the RO granted service 
connection for frostbite of the hands and feet, and assigned 
a separate 30 percent rating for each upper extremity and 
each lower extremity, effective August 21, 2000.  Since the 
grant of service connection represents a full grant of the 
benefit sought on appeal with respect to those two issues, 
the Board has considered them satisfied.  Therefore, they are 
no longer in appellate status.  The claims for service 
connection for residuals of chemical exposure and PTSD and 
for a rating in excess of 10 percent for a skin disability 
were denied.  The case has now been returned to the Board.  

The veteran's claim for service connection for PTSD was 
previously denied by the RO in a January 1995 rating 
decision.  Although the RO did not specifically address the 
issue of whether new and material evidence had been submitted 
to reopen the claim in the October 2001 rating decision, the 
new and material evidence requirement is a legal issue which 
the Board has a duty to address, regardless of the RO's 
actions.  Hence, the issue has been characterized on the 
initial page of this decision accordingly.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

The issue of entitlement to an increased rating for atopic 
dermatitis (previously identified as urticaria), and de novo 
review of the issue of entitlement to service connection for 
PTSD, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The medical evidence does not show that the veteran has 
any residual disability due to chemical exposure in service.  

3.  By rating decision dated in January 1995, the veteran's 
initial claim for service connection for PTSD was denied; the 
veteran did not appeal the determination and it became final.  

4.  The additional evidence submitted by the veteran, when 
considered in conjunction with the record as a whole, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  Residuals of chemical exposure were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).  

2.  The January 1995 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2003).  

3.  The additional evidence received subsequent to the 
January 1995 RO decision is new and material, and the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a) (2003).  
Duty to assist requirements for claimants trying to reopen a 
finally decided claim were also promulgated.  38 C.F.R. 
§ 3.159(c)(1)-(3) (2003).  The provisions of these 
regulations were explicitly made applicable only to claims to 
reopen a finally decided claim which were received by VA on 
or after August 29, 2001.  Since the veteran's claim to 
reopen was received by the RO prior to this date, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
duty to assist provisions, as noted at 38 C.F.R. § 3.159 
above, are not applicable to the veteran's claim to reopen.  
Nevertheless, the duty to assist provisions of the VCAA as 
well as the duty to inform provisions are applicable to this 
aspect of the veteran's claim.  

Duty to Notify

A VA letter issued in January 2004 apprised the veteran of 
the information and evidence necessary to substantiate the 
claims, which information and evidence, if any, that he was 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also requested 
to provide any evidence in his possession that pertained to 
the claims.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate the claims addressed 
in this decision as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and 38 C.F.R. § 3.159.  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  However, in the present case, the veteran's 
claims were initially adjudicated in October 2001, and the 
VCAA letter was not sent until January 2004.  Nevertheless, 
the Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in January 2004 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claims.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
treatment and examination reports.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the issue on appeal.  The veteran provided 
personal testimony at a videoconference hearing before a 
Veterans Law Judge in August 2002.  Essentially, all 
available evidence that could substantiate the claims has 
been obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent the issues addressed in this 
decision.  

II.  Service Connection 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2003).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

It is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  

In analyzing the merits of the claims, the Board finds that 
service connection for residuals of chemical exposure must be 
denied because the preponderance of evidence weighs against 
the claim.  In short, the veteran has not been diagnosed with 
a chronic disability that has been attributed to chemical 
exposure in service.  Without a clear diagnosis of a 
disability or disease, service connection may not be 
established.  See Brammer, supra.  

To the extent that the veteran offers his own statements to 
show that he currently has a disability as a result of 
chemical exposure in service, the Board notes that, as a lay 
person, he is not capable of opining on matters requiring 
medical knowledge, such as medical diagnosis or causation.  
See Espiritu, supra; see also, Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  Therefore, his opinion is not 
sufficient upon which to base an award of service connection.  

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran has a disability due to 
chemical exposure that as incurred in or aggravated by his 
active military service.  Accordingly, the claim for service 
connection for residuals of chemical exposure must be denied.  
See Gilbert, supra.  

III.  New and Material Evidence 

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In January 1995, the RO denied the veteran's initial claim 
for service connection for PTSD, concluding that there was no 
current diagnosis of the disorder.  The veteran did not 
appeal the determination, and the decision became final.  
38 U.S.C.A. § 7104.  

The evidence of record at the time of the RO's January 1995 
decision included the veteran's service medical records, 
which did not show any treatment for, or a diagnosis of a 
psychiatric disability.  He had provided a description of 
several stressor events, including seeing the faces of 
starving children, the downing of a British plane, ground 
tracers, seeing people shot in the head and human skeletons, 
and the occurrence of a flood from a dam; however they were 
not able to be verified through official channels.  Upon VA 
examination in August 1992, the veteran was diagnosed with a 
generalized anxiety disorder, not PTSD.  

The veteran requested that his claim be reopened in May 2000.  
In support of his claim, he submitted a copy of a letter he 
had written while he was in military service that described 
the flooding incident he experienced in service.  Also, of 
record is a February 2003 VA examination report that 
indicates that the veteran has been diagnosed with PTSD.  

The Board finds that the additional evidence proffered, in 
conjunction with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim because it provides 
corroborating evidence of one of the claimed stressors, and 
indicates that the veteran has been diagnosed with PTSD.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001); 
Hodge, supra.  Accordingly, the claim of service connection 
for PTSD is reopened.  To this extent, the appeal is granted.  


ORDER

Service connection for residuals of chemical exposure is 
denied.  

New and material evidence has been submitted, the claim for 
service connection for PTSD is reopened, and the appeal is 
granted to this extent.  




REMAND

As noted above, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  The record does not reflect that the veteran 
has been provided VCAA notice relative to the increased 
rating issue on appeal.  While the January 2004 VCAA letter 
referenced the urticaria disability, it did so with regard to 
service connection and not an increased rating.

As decided above, the veteran's claim for service connection 
for PTSD has been reopened and must now be considered on a de 
novo basis.  Based on the evidence of record, the Board finds 
that, consistent with VA's duty to assist the veteran, 
further development of his claim for service connection for 
PTSD is warranted in order to ascertain whether the veteran 
has PTSD based on a verified stressor.  In this regard, the 
Board notes that in the report of VA examination in February 
2003, which diagnosed PTSD, the examiner indicated the 
diagnosis was based on two stressors, deemed not verified by 
the RO.  However, the examiner did not reference the 
veteran's claimed stressor of having been involved in a 
flood.  The record contains a copy of a 1951 letter from the 
veteran which references the flood.  With consideration of 38 
U.S.C.A. § 1154(a) (West 2002), and with resolution of doubt 
in the veteran's favor, the Board deems the alleged stressor 
which references the flood to be verified of record.  
Additional VA examination to ascertain the presence of PTSD 
based on such verified stressor would be useful in the 
adjudication of the claim de novo.

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  Ensure that all VCAA notice 
obligations have been satisfied with 
regard to the claim for an increased 
rating for atopic dermatitis (previously 
identified as urticaria), in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2003), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be informed 
of all information and evidence needed to 
substantiate and complete the claim, 
which information and evidence, if any, 
that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the 
claim.  

2.  The RO should obtain the names and 
addresses of any medical care providers 
who have treated the veteran for PTSD 
since February 2003.  After securing the 
necessary release, the RO should assist 
the veteran in obtaining such records.  

3.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder should be made available to the 
examiner.  The RO should advise the 
examiner that the veteran's claimed 
stressor of being involved in a flood is 
deemed verified by VA.  After a thorough 
examination and review of the claims 
file, the examiner should provide an 
opinion as to whether the veteran has 
PTSD as a result of a verified stressor 
(e.g., being involved in the flooding 
from a dam).  

4.  After the above has been 
accomplished, the RO should adjudicate 
the claim for service connection for 
PTSD.  If additional evidence is received 
with regard to the increased rating 
claim, the RO should also readjudicate 
the claim for an increased rating for 
atopic dermatitis (previously identified 
as urticaria).  If either claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time for 
a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matters that have been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



